Title: To Thomas Jefferson from William Kilty, James Marshall, and William Cranch, 30 June 1801
From: Kilty, William,Marshall, James,Cranch, William
To: Jefferson, Thomas


               
                  To the President of the United States.
                  June 30th 1801
               
               The undersigned Judges of the Circuit Court of the District of Columbia are induced by the circumstances attending the cases of John Pedon and Samuel Morris, two soldiers in the sirvice of the United States to recommend them to your consideration
               They have been tried during the present June Term and have been found guilty by the Jury of stealing a Hog the property of Mr. Peter—. The punishment for which is—. Restoring Fourfold the value of the Goods, Putting in the Pillory, and Whipping, not exceeding forty stripes—. all of which are to be inflicted, without any discretionary Power in the Court except as to the number of stripes under that which is limited in the Law
               Altho’ it does not appear that the verdict was contrary to, or without evidence so as Justify the Court in ordering a New Trial, which is applied for by the Prisoners, Yet from the nature of the Transaction as it appeared to us, We are, willing and desirous that the punishment should be lessened—.
               We were induced to beleive that the act, however reprehensible originated in sport or mischief, and might not have been committed with an intent of stealing—
               It appears that as soldiers they have not been guilty of any irregular conduct, except in the present instance, and that there have been no complaints which have reached us of irregularity by the other soldiers with whom they are Quartered—.
               The Prisoners have heretofore sustained Good Charactors and possess as We are informed the confidence of their Officers, and one of them, to wit, Samuel Morris appears to be a very Young man—.
               We should therefore, if We had the Power, remit that part of the sentence which is of an Infamous Nature, to wit, the Pillory and stripes, and We beg leave to recommend the said John Pedon and Samuel Morris to you for the exercise of that Power of General or partial Pardon which the Constitution will enable you to Grant.
               
               In submitting this application, We Beg You sir, to receive the assurances of our High Consideration and respect.
               
                  
                     William Kilty
                  
                  
                     J Marshall
                  
                  
                     W. Cranch.
                  
               
            